1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Evone Foreman GIBSON, Plaintiff-Appellant,v.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION;  Chesapeake andPotomac Telephone Company, Defendants-Appellees.
No. 93-1138.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 2, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  Robert G. Doumar, District Judge.  (CA-92-59)
Evone Foreman Gibson, Appellant Pro Se.
Samuel Alan Marcosson, United States Equal Employment Opportunity Commission, Washington, D. C.;  Thomas Michael Lucas, Thomas Francis Hennessy, III, Vandeventer, Black, Meredith & Martin, Norfolk, Virginia;  Cecelia Travers Roudiez, The Chesapeake and Potomac Telephone Company, Washington, D.C., for Appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Evone Foreman Gibson appeals from the district court's order granting summary judgment to the Chesapeake and Potomac Telephone Company and granting the Equal Employment Opportunity Commission's Motion to Dismiss.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Gibson v. EEOC, No. CA-92-59 (E.D. Va.  Jan. 21, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Gibson's motion for court-appointed counsel